     Case 3:20-cv-01122-JPG Document 3 Filed 10/26/20 Page 1 of 1 Page ID #12




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTONIO J. PAYTON JR.,

         Petitioner,

                v.                                          Civil Case No. 20-cv-1122-JPG
                                                            Crim. Case No. 99-cr-40034-JPG-001
 UNITED STATES OF AMERICA.,

         Respondent.
                                             JUDGMENT

        This matter having come before the Court, and the Court having rendered a decision,

        IT IS HEREBY ORDERED AND ADJUDGED that petitioner Antonio J. Payton Jr.’s motion

to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is dismissed for lack of

jurisdiction.


DATED: October 26, 2020                       MARGARET M. ROBERTIE, Clerk of Court

                                              s/Tina Gray, Deputy Clerk



Approved:       s/ J. Phil Gilbert
                J. PHIL GILBERT
                DISTRICT JUDGE
